Citation Nr: 0316565	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  96-10 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for mitral valve 
prolapse, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to August 
1990 and from November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating determination of 
the Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran's mitral valve prolapse is manifested by 
atypical chest pain without EKG manifestations, dyspnea on 
exertion of cardiac etiology, pathologic arrhythmia, or a 
definitely enlarged heart.

3.  The veteran's mitral valve prolapse is not manifested by 
any of the following: (1) a workload of greater than five 
metabolic equivalents but not greater than seven metabolic 
equivalents results in dyspnea, fatigue, angina, dizziness, 
or syncope; his METs score was 13 at the time of a February 
2002 treadmill test; or (2) evidence of cardiac hypertrophy 
or dilatation on electrocardiogram, echocardiogram, or X-ray.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304(f) (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for mitral valve prolapse have not been met.  38  U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7001 
(as in effect prior to January 12, 1998), as amended by 
38 C.F.R. § 4.104, Diagnostic Code 7001 (effective January 
12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the March 1995 rating 
determination, the October 1995 SOC, and the July 1996, 
August 1997, May 1999, and January 2002 SSOCs, informed the 
appellant of the information and evidence needed to 
substantiate this claim.  Furthermore, in an April 2001 
letter, the RO informed the veteran of the VCAA.  It 
specifically notified the veteran of VA's duty to notify him 
about his claim, VA's duty to assist him in obtaining 
evidence about his claim, what the evidence had to show to 
establish entitlement, what the veteran could do to help with 
his claim, what evidence was still needed from the veteran, 
when and where information needed to be sent, and where to 
contact VA if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded VA 
examinations during the course of the appeal.  He also 
appeared at two hearings, including one before the 
undersigned Veterans Law Judge.  VA has met all VCAA duties.

PTSD

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated during service.   
38 U.S.C.A. § 1110 (West 1991).  Consequently, a claim for 
service connection requires evidence of a current disability, 
evidence of disease or injury during service, and evidence 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

To comply with the decision of the Court in Cohen v. Brown, 
10 Vet. App. 197 (1997) VA issued a final rule, effective 
March 7, 1997, amending 38 C.F.R. § 3.304(f) to read as 
follows:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

In September 1993, the veteran requested service connection 
for PTSD.  

In a December 1993 statement in support of claim, the veteran 
indicated that his unit engaged in combat with the enemy 
three times between February 24 and March 4, 1991.  The 
veteran also reported that another traumatic experience was 
marching through the desert and coming upon a mine field.  

In a December 1993 statement, the veteran's mother indicated 
that she noticed a change in his disposition following his 
Desert Storm service.  

In October 1995, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, it was noted 
that the veteran did not describe any severe stressors but 
stated that he was afraid of being killed.  He reported that 
he became very angry if he felt threatened in any way.  He 
noted having nightmares but no flashbacks.  He stated that he 
had been seeing a counselor for the last two years on an off 
and on basis.  

The examiner indicated that he had thoroughly reviewed the 
file and that the veteran did not meet the listings for a 
diagnosis of PTSD.  He further stated that the veteran did 
not meet the listings for any Axis I diagnosis, 
psychiatrically speaking.  A diagnosis of no psychiatric 
impairment was rendered at that time.  

At his April 1996 hearing, the veteran reported that he had 
had an increase in his PTSD symptoms.  He testified that he 
was in combat and that he did not like to be around crowds.  
The veteran noted that he had received three letters of 
commendation for valor as a result of exposing himself to 
enemy fire.  He indicated that he enjoyed his combat 
experience and that he equated certain people with being the 
enemy.  

In a January 2000 letter, a social worker at the Pinnacle 
Center, a private facility, indicated that he had seen the 
veteran for a psychological evaluation on January 3, 2000.  
He noted that the veteran had expressed concerns about the 
possibility of his having post-traumatic stress syndrome.  
The veteran explained that his personality and behavior had 
changed dramatically since he served in the Gulf War from 
November 1990 to July 1991.  The social worker stated that 
the veteran met over 90 percent of the criteria for PTSD and 
he had this disorder.  

At the time of his February 2000 hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
had been diagnosed as having PTSD by a social worker.  He 
indicated that the social worker expressed his belief that 
the veteran's stressors were combat-related.  He also 
reported that he had been in the area of a SCUD missile 
attack.  He stated that he had received the Combat Action 
Ribbon.  

In April 2001, the veteran was afforded a VA psychiatric 
examination.  The claims folder was not available for review.  
At the time of the examination, the veteran indicated that he 
had encountered life-threatening situations while in the Gulf 
War.  He also reported that he came under sniper fire while 
waiting for orders to go North of Kuwait City.  The veteran 
noted pulling out a grenade and then losing the pin during 
the skirmish.  He reported looking for  the pin for 3 to 5 
minutes.  

The examiner stated that these experiences met the Category A 
requirement for PTSD.  The examiner stated that the veteran 
did not appear to have intense fear, helplessness, or horror, 
as he described the above experiences as almost joyful.  The 
veteran also noted experiencing dreams about the Gulf War.  
He reported avoiding situations that sparked his temperament.  
The veteran noted some sleep disturbance with midnight 
awakening, anger, and irritability problems.  The examiner 
stated that the veteran had questionable category A criterion 
which might meet the first part of the requirement but 
indicated that he did not meet the second part of the 
requirement.  In addition, the veteran did not report enough 
avoidance and numbing symptoms.  

Mental status examination revealed that the veteran was 
anxious throughout the whole process.  He was cooperative and 
complied with the evaluation process.  His speech was clear, 
logical, and goal-directed with no evidence of any psychotic 
thought processes.  Judgement and insight appeared to be 
fair.  

The veteran was noted to be currently employed at the State 
Department.  He had been there for three years.  He indicated 
that he had one daughter and he described some problems in 
his marriage related to anger.  

The examiner found that the veteran had no Axis I diagnosis.  
She stated that the veteran appeared to have symptoms of PTSD 
but did not have enough symptoms to meet the full diagnostic 
criteria.  He did not report what appeared to be significant 
problems with anger, however, the prominent features for him 
were underlying PTSD symptoms.  The examiner noted that these 
symptoms impacted the veteran's marriage.  She also observed 
that the veteran had strange work behavior.  She stated that 
the veteran's inability and unwillingness to discuss most 
significantly what he did at work made it hard to determine 
whether or not this represented some underlying psychiatric 
issue or something related to the sincere nature of the type 
of work that he did.  

In December 2001, the veteran was afforded an additional VA 
psychiatric examination.  The examiner noted that the C-file 
was available and that it had been carefully reviewed in its 
entirety.  The examiner observed that the veteran had been 
deployed during Desert Storm and that he saw action during 
his deployment to Kuwait.  The veteran stated that he came 
under fire in 1991 and that he had to return fire with M-16s 
and grenade launchers.  The veteran also reported incidents 
of sniping during patrol.  He noted having recurrent dreams 
and intrusive recollections of his Gulf War experience.  The 
veteran stated that while he worked at the State Department 
he could not disclose the type of work that he did.  He 
indicated that he did not feel suicidal and that he was not 
attending any Mental Health Clinic.  He also did not 
participate in any recovery groups with regard to his PTSD.  
He had not lost time from work due to his emotional 
situations and was not taking any psychiatric medication.  

Mental status examination revealed that the veteran was alert 
with good eye contact.  He was coherent and his speech was 
productive.  He denied any suicidal or homicidal plans.  His 
mood was mildly depressed.  His affect was appropriate to 
thought content.  There were no hallucinations or delusions.  
There was no obsessive-compulsive or phobic phenomena 
detected.  His cognitive functions were commensurate with his 
degree of education.  Concentration and attention were good.  
Insight and judgment were also found to be good.  

An Axis I diagnosis of mild dysthymia was rendered.  The 
examiner noted that the veteran alleged an increase in 
irritability and low frustration tolerance because of his 
service-connected duty during Desert Storm.  The examiner 
stated that the evidence obtained as a result of the 
evaluation did not support a severe symptomatology in the 
area of depression and did not support the presence of PTSD.  
He indicated that there was no objective evidence that could 
link PTSD or severe depression to the veteran's past military 
service.  

The appellant seeks service connection for PTSD.  The Board 
accepts as credible the appellant's statements with respect 
to his symptoms.  We note that the appellant is competent to 
report such symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Neither the veteran 
nor his mother are competent to establish that he has PTSD, 
even if his statements are sworn.

The Board finds that the probative value of the evidence 
indicating that the veteran has PTSD is outweighed by the 
contrary evidence of record, which shows that the veteran 
does not have PTSD.  The veteran was diagnosed as having PTSD 
by a social worker in January 2000.  However, the evidence 
against the finding of PTSD includes the October 1995 VA 
examiner's opinion that the veteran did not meet the listings 
for a diagnosis of PTSD or any other psychiatric diagnosis; 
the April 2001 VA examiner's opinion that that the veteran 
had no Axis I diagnosis; and the December 2001 VA examiner's 
opinions that the evidence obtained on evaluation did not 
support the presence of PTSD and that there was no objective 
evidence that could link PTSD or severe depression to the 
veteran's past military service.

The Board is giving more probative weight to the findings of 
the VA medical examiners based upon their professional 
backgrounds.  Moreover, the October 1995 and December 2001 VA 
examiners reached their respective opinions following a 
thorough review of the veteran's claims folder. 

As the preponderance of the evidence is against the claim 
that the veteran has PTSD, his claim for service connection 
for PTSD fails on the basis that all elements required for 
such a showing have not been met.  Accordingly, service 
connection for PTSD must be denied as the Board concludes 
that he does not have PTSD. 

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  The Board also notes that the provisions of 
38 U.S.C.A. § 1154 (West 2002) do not assist the veteran in 
the outcome of the case.  The issue before the Board is 
whether the veteran has PTSD.  The provisions of section 1154 
do not address the question of current disability.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).


Mitral Valve Prolapse

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The appellant's mitral valve prolapse is an unlisted 
condition, which must be rated by analogy.  38 C.F.R. § 4.20 
(2002).  It has been rated by analogy to endocarditis/ 
rheumatic fever.  Diagnostic code 7001-7000.

Effective January 12, 1998, the rating criteria for 
evaluating cardiovascular disorders changed.  See 65 Fed. 
Reg. 207, 224 (December 11, 1997).  Evaluation of the 
appellant's mitral valve prolapse requires evaluation under 
both the prior and amended regulations to determine which set 
of regulations may result in a more favorable rating.  
Karnas.  The veteran's mitral valve prolapse has been 
evaluated by the RO using both the prior and amended 
regulations with notice to the appellant.  Accordingly, the 
Board's actions in doing the same does not constitute any 
prejudice to the veteran.  Bernard.

The rating criteria for rheumatic heart disease, in pertinent 
part (i.e., excluding the specific requirements related to 
past confirmed rheumatic fever) provide a 10 percent rating 
for identifiable valvular lesion, slight, if any, dyspnea, 
the heart not enlarged; a 30 percent rating requires 
diastolic murmur with characteristic EKG manifestations, or 
definitely enlarged heart; a 60 percent rating requires that 
the heart be definitely enlarged, severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia, more than light manual labor is precluded.  
38 C.F.R. § 4.104, Diagnostic Code 7001-7000 (1997).  

The regulatory revisions incorporate objective measurements 
of the level of physical activity, expressed numerically in 
metabolic equivalents (METs) at which cardiac symptoms 
develop.  METs are measured by means of a treadmill test.  
However, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  See 38 C.F.R. § 4.104, Note 2 (2002).

Under the revised criteria, a 10 percent rating is warranted 
where a workload of greater than seven METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; continuous medication required.  A 30 percent 
rating is warranted where there is a workload of greater than 
five METs but not greater than seven METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  When mitral valve prolapse is 
productive of more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
60 percent rating is assigned.  When there is chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent, a 100 percent rating is assigned.  
38 C.F.R. § 4.104, DC 7001 (2002).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-00.

In May 1992, the RO granted service connection for mitral 
valve prolapse and regurgitation and assigned a 10 percent 
disability evaluation under DC 7000-7001.  

In September 1993, the veteran requested an increased 
evaluation for his mitral valve prolapse.  

In March 1995, the veteran was afforded a VA examination.  
Physical examination revealed the veteran had clear skin 
without significant rashes.  There was no pallor or cyanosis.  
Auscultation of the heart showed a regular rhythm at 
approximately 80.  There was a very soft systolic murmur 
heard at the apex without radiation.  There was no chest 
fremitus and no neck bruits.  There was no peripheral edema 
or cyanosis.  Peripheral pulses were conserved and there were 
no significant varicosities.  Chest expansion was normal and 
symmetric and the lungs were clear to percussion and 
auscultation.  There was no dyspnea.  A diagnosis of mild 
mitral valve prolapse, usually asymptomatic, was rendered at 
that time.  

In April 1996, the veteran appeared at a hearing before the 
local hearing officer.  The veteran expressed his belief that 
the 10 percent evaluation was not adequate.  The veteran 
stated that he always had pains which stopped him in his 
tracks whenever he was doing something exertive.  He noted 
that the pain would become so severe that he had to stop and 
walk or sit down for a period when running before he could 
continue.  He also testified as to having excessive beating 
of his heart when he became excited.  The veteran stated that 
he was no longer on medication.  

Treatment records received at the time of the hearing 
demonstrate that the veteran was assessed as having 
pericarditis at the time of a December 1991 visit.  

At the time of a May 1996 VA examination, the veteran denied 
any other history of heart disease or of hypertension other 
than mitral valve prolapse.  He was noted not to be on any 
heart medication.  

Physical examination revealed no peripheral edema or 
cyanosis.  Auscultation of the heart showed a regular rhythm 
at approximately 80.  The first sound was increased at the 
apex, but no systolic click was heard.  There was no palpable 
fremitus.  The heart was not enlarged by palpation, 
percussion, or auscultation. Blood pressure was 116/76.  
There were no neck bruits.  There was also no peripheral 
edema or cyanosis.  There were no significant varicosities.  
Chest expansion was normal and symmetric.  The lungs were 
clear to percussion and auscultation.  There was no dyspnea.  
A diagnosis of mitral valve prolapse, mostly asymptomatic, 
stable, was rendered.  

In November 1998, the veteran underwent a VA examination.  At 
the time of the examination, the veteran complained that he 
had chest pain caused by stress and nervousness rather than 
by activity.  He indicated that he was not taking any 
medications for anxiety or similar symptoms.  

Physical examination revealed that there was no peripheral 
edema or cyanosis.  Auscultation of the heart showed a 
regular rhythm at approximately 90.  There was a very faint 
mid-systolic click heard best at the apex.  There were no 
murmurs or bruits.  There was also no palpable fremitus on 
the chest.  Blood pressure sitting was 128/74.  There were no 
significant varicosities.  Chest expansion was normal and 
symmetric.  The lungs were clear to auscultation and 
percussion.  There was no dyspnea.  

A diagnosis of mitral valve prolapse without any evidence of 
complications such as mitral regurgitation was rendered.  The 
veteran remained asymptomatic.  He did show a history of mild 
anxiety which was probably contributing to his subjective 
symptoms.  The examiner stated that there was no evidence of 
other cardiovascular problems and no evidence of mitral 
regurgitation or congestive failure.  

In March 1999, the veteran underwent an exercise stress test.  
The veteran exercised into stage 5 of a Bruce protocol 
achieving 163 beats per minute and 85 percent NPHR to 14 METs 
with a peak blood pressure of 214/108 and a double product of 
24.200.  He reported no chest pain or shortness of breath 
during the test.  There were no significant EKG changes to 
suggest ischemia.  

The examiner indicated that the stress test was normal.  The 
veteran had excellent exercise tolerance without chest pain 
or dyspnea. There were no EKG changes diagnostic of ischemia.  

At the time of his February 2000 hearing, the veteran 
testified that he had constant chest pains and palpitations 
at times.  He also reported daily shortness of breath and 
heart palpitations two times per week on average.  He stated 
that he no longer ran because of the shortness of breath.  He 
indicated that he would begin to have chest pains about five 
minutes into the run.  He noted that he had had these 
symptoms for the past eight years.  The veteran indicated 
that a private physician had prescribed Propranolol for him.  
The veteran also testified that the March 1999 tread mill 
results were not his as he was described as a 41 year old 
male with a 5 year history of angina.  The veteran stated 
that he was not 41 at the time of the examination and that he 
had not had a 5 year history of angina.  He indicated that in 
all probability the readings had been mixed up with someone 
else's findings.  

In May 2000, the Board remanded this matter for further 
development, to include a VA cardiovascular examination.  The 
veteran was informed of his requirement to report for the 
requested examination and the consequences of failing to 
report for the examination.  

Treatment records obtained in conjunction with the remand, 
demonstrate that at the time of an April 1999 visit, a heart 
examination was essentially within normal limits with the 
exception of a systolic click at the mitral area.  The 
veteran's blood pressure was 123/85.  His pulse was 57.  It 
was the examiner's assessment that the veteran had mitral 
valve prolapse with mild regurgitation on echocardiogram.  At 
the time of a March 2001 visit, the veteran was found to have 
chest pain possibly related to GERD.  

In December 2001, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
had never been hospitalized for his heart condition.  He 
stated that he would get chest pain radiating to his left 
little finger 15-20 times per year.  

The veteran's chest was clinically clear.  He reported having 
chest pain radiating to the left hand.  He noted that he had 
been seen by his private physician five times in the past 
year but stated that no specific treatment had been provided.  

Physical examination revealed that the veteran walked briskly 
in the hallway without an assistive device.  His pulse was 72 
beats per minute without difficulty.  There was no JVD, no 
carotid bruit, no thyromegaly and no abnormal lymph node.  
The chest was clinically clear to auscultation and 
percussion.  There were no rales, wheezes, or rhonchi 
present.  The veteran had a normal sinus rhythm, normal S1, 
S2, and no murmurs or gallops.  The heart size was normal on 
auscultation and palpation.  The extremities had no edema and 
peripheral pulses were present. Diagnoses of mitral valve 
prolapse and angina were rendered.  The examiner indicated 
that an EKG, an echocardiogram, an exercise tolerance test, 
and laboratory studies had been requested.  

In February 2002, an echocardiogram was performed.  The 
testing results revealed that the left ventricle was normal 
in size without hypertrophy and good systolic function.  
There were no wall motion abnormalities and estimated 
ejection fraction was greater than 60 percent.  The left 
atrium and right heart chambers were normal in size.  There 
was no pericardial effusion.  The aortic and tricuspid valves 
appeared structurally normal.  The mitral valve was 
redundant; however, strict echo criteria for mitral valve 
prolapse was not met.  The filling of the left ventricle by 
Doppler was also normal.  

At the time of a February 2002 stress test, the veteran 
reported that he had his "typical" 15 second "stabbing" 
chest pain earlier in the day.  A baseline EKG revealed a 
normal sinus rhythm and LVH.  Bruce protocol testing was 
performed.  The veteran exercised for 11 minutes and achieved 
a maximum heart rate of 163 beats per minute.  He had a 
maximum blood pressure of 138/64.  He had a METs score of 13.  
Heart rate and blood pressure responses were normal.  The 
reason for termination of the test was that the target heart 
rate had been achieved.  The examiner noted that the veteran 
did experience his "typical" 15 second chest discomfort 
during the test but that the symptoms resolved within 15 
seconds.  There were no arrhythmias and the ECG changes did 
not meet the criteria for ischemia.  

In an April 2002 memo, it was noted that the echocardiogram, 
stress test, and laboratory data had been submitted.  The 
veteran failed to complete the chest x-ray or EKG.  It was 
further indicated that the stress test and echocardiogram 
were within normal limits and that the veteran failed to meet 
the strict echo criteria for a mitral valve prolapse.  It was 
also noted that although the stress test was not positive for 
ischemia, it did not completely eliminate that there may be a 
cardiac cause for his chest pain.  

The criteria for an evaluation in excess of 10 percent has 
not been met under the old criteria at anytime.  There have 
been no findings of a systolic murmur found at the time of 
any VA examination.  Moreover, at the time of a May 1996 VA 
examination  the veteran's heart was not enlarged by 
palpation, percussion or auscultation.   Furthermore, 
physical examination performed in November 1998 revealed no 
murmurs and only a very faint mid systolic click heard best 
at the apex.  In addition, at the time of a December 2001 VA 
examination, the veteran had a normal sinus rhythm, normal 
S1, S2, and no murmurs or gallops.  The heart size was noted 
to be normal.  

Moreover, a February 2002 echocardiogram revealed that the 
left ventricle was normal in size without hypertrophy and 
good systolic function, that there were no wall motion 
abnormalities, that the left atrium and right heart chambers 
were normal in size, that there was no pericardial effusion, 
and that the aortic and tricuspid valves appeared 
structurally normal.  Furthermore, at the time of the 
February 2002 stress test, a baseline EKG revealed normal 
sinus rhythm and LVH.  In addition, the veteran's mitral 
valve prolapse was described as no more than mild at the time 
of his March 1995 and May 1996 VA examinations and as having 
no complications at the time of the November 1998 VA 
examination.  

As to the criteria effective January 12, 1998, the Board 
notes that there is some question as to whether the treadmill 
testing results from the March 1999 examination are those of 
the veteran.  Nevertheless, at the time of February 2002 VA 
treadmill testing, the veteran was found to be able to 
exercise into stage 5 with a METs score of 13.  Moreover, 
there were no significant EKG changes to suggest ischemia.  
Furthermore, the February 2002 echocardiogram revealed that 
the left ventricle was normal in size without hypertrophy and 
good systolic function and that the veteran had an ejection 
fraction that was greater than 60 percent.  A baseline EKG 
preformed at that time revealed normal sinus rhythm and LVH.  

While the Board does not doubt the sincerity of the veteran's 
testimony and beliefs that an increased evaluation is 
warranted due to constant chest pain and occasional 
palpitations, the Board is placing greater weight on the 
objective medical findings made at the time of the numerous 
VA examinations afforded the veteran throughout the course of 
the appeal.  The Board finds that the objective evidence is 
far more probative than the veteran's lay statements, even 
when sworn.  The Board is aware that a baseline EKG was 
interpreted as showing LVH.  See Drosky v. Brown, 10 Vet. 
App. 251 (1997).  However, the veteran did not complete the 
testing, including the complete EKG testing.  The baseline 
EKG is inconsistent with all other test results and his 
decision to not complete EKG testing prevents the Board from 
knowing whether there is, in fact, LVH.  In this case, the 
Board places greater weight on the results of all other tests 
than the results of a baseline test that was not completed.  
To the extent that the veteran has testified as to shortness 
of breath, the veteran is competent to report such symptom.  
However, his assertion has never been confirmed and the Board 
attaches greater weight to the medical reports than his 
unsupported statement.

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his mitral valve prolapse.  There has also been no 
demonstration that his mitral valve prolapse has markedly 
interfered with his employment  

The evidence presented by the veteran does not establish that 
the regular schedular standards, representing average 
impairment in earning capacity, are inadequate, impractical, 
or fail to account for factors of disability present in the 
veteran's case.

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected mitral valve prolapse and that 
the record does not suggest, based upon these findings 
documented within the clinical reports, that the appellant 
has an "exceptional or unusual" disability such to require 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.




ORDER

Service connection for PTSD is denied.  

An evaluation in excess of 10 percent for mitral valve 
prolapse is denied.  




		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

